Dibell, J.
The defendant was ponvicted of selling intoxicating liquor to one Tikkonen, at Aurora, in St. Louis County, and appeals.
St. Louis is dry. A sale there, with exceptions not material here, is in violation of the local option statute. Laws 1915, p. 24, c. 23. Tik-konen and his partner testified that the defendant sold the former whiskey. The defendant denied doing so. He was conducting a soft drinks establishment where it was claimed the sale was made. His testimony was corroborated by that of two or three witnesses. The jury could have *449found that no sale was made. It chose to find that one was made. The determination of the fact was within its exclusive province and the evidence is quite sufficient to sustain its finding.
Order affirmed'.